Citation Nr: 0112699	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-17 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cataracts (loss of 
visual acuity) as secondary to service-connected 
hypertension.

2.  Entitlement to service connection for ocular hypertension 
(versus glaucoma) as secondary to service-connected 
hypertension.

3.  Entitlement to service connection for a neuropsychiatric 
condition secondary to service-connected hypertension and 
heart disease.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the veteran's cataracts and his service or a service-
connected disability.

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed ocular hypertension or 
glaucoma and his service or a service-connected disability.

4.  There is no competent medical evidence of a nexus between 
any neuropsychiatric disability present and his service or a 
service-connected disability.

5.  The veteran's hypertension is manifested by well-
controlled diastolic pressure readings predominantly under 
100 and systolic pressure readings predominantly of no more 
than 180.

6.  Based on the evidence of record, application of either 
version of the rating criteria for hypertension (effective 
before or as of January 12, 1998) fails to support an 
evaluation in excess of 10 percent.


CONCLUSIONS OF LAW

1.  The veteran's bilateral cataracts were not incurred in or 
aggravated by military service and are not the proximate 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (2000).

2.  The veteran's ocular hypertension or glaucoma was not 
incurred in or aggravated by military service and is not the 
proximate result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2000).

3.  The veteran's neuropsychiatric condition was not incurred 
in or aggravated by military service and is not the proximate 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met. 38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101(2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed cataracts, ocular 
hypertension and glaucoma as a result of his service-
connected hypertension.  He further contends that he 
developed a neuropsychiatric condition as a result of his 
service-connected hypertension and heart disease.  Finally, 
the veteran contends that his service-connected hypertension 
should be evaluated at a higher rate.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  A February 1996 letter 
from the RO advised the veteran of the evidence necessary to 
substantiate his claim for service connection for glaucoma on 
a secondary basis.  In June 1997, he was provided VA 
compensation examinations to evaluate his hypertension and 
eye disability.  He was also provided a statement of the case 
regarding the issues of service connection for ocular 
hypertension (versus glaucoma) and for cataracts and for an 
increased evaluation for hypertension in November 1998 and a 
supplemental statement of the case in July 1999.  He had a 
personal hearing regarding these issues in April 1999.  An 
August 1999 letter from the RO requested the veteran sign 
release forms and return them to the RO so that private 
treatment records could be obtained in connection with his 
claims.  An October 1999 letter from the RO to the veteran, 
with an enclosed rating decision explained the evidence 
necessary to substantiate his claim for service connection 
for a neuropsychiatric condition on a secondary basis.  In 
November 1999, he was provided a statement of the case 
regarding this issue.  In February 2001, the RO provided the 
veteran with a supplemental statement of the case regarding 
all the issues on appeal.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he had poor 
vision in both eyes as early as December 1952.  His November 
1954 separation examination report indicates that he had 
hypertension on an emotional basis and defective vision that 
was bilaterally corrected to 20/20.  There were no 
complaints, findings, treatment or diagnoses regarding any 
cataracts, ocular hypertension, glaucoma or psychiatric 
disorder.

A January 1967 rating decision granted service connection for 
hypertension at a 10 percent rating.

An August 1989 discharge summary from Wyandotte Hospital and 
Medical Center, reveals that the veteran was admitted for 
anterior chest pain without radiation into his arms and 
without diaphoresis, nausea or vomiting.  Although a 
myocardial infarction was suspected, repeat EKG's showed no 
evidence of any infarction.  Lab results showed some 
abnormalities that strongly suggested the possibility of a 
gallstone attack.  The final diagnoses included unstable 
angina, acute cholelithiaeis and cholelithiasis, multiple 
gallstones.  Secondary diagnoses included hypertension and 
hyperlipidemia.

The veteran was admitted to Seaway Hospital in December 1991 
for complaints of left shoulder and left upper chest pain.  
The diagnoses were possible acute inferior wall myocardial 
infarction, hypertension.  

An April 1994 letter from E. David Berman, M.D. to the 
veteran's insurance company, indicates that he initially 
evaluated the veteran in February 1994 and saw him again in 
April 1994.  Dr. Berman recommended that the veteran return 
to work no more than three days a week until his depression 
was under control.

In another April 1994 letter to the veteran's treating 
physician, Dr. Berman noted that the veteran had a list of 22 
physical problems.  He was high strung and anxious with 
components of depression.  Dr. Berman assured the veteran he 
was not crazy or paranoid and compared him to a "type A 
cardiac personality."  Ever since his former employer had 
closed eight years before, the veteran had worked at jobs 
that left him unsatisfied.  Dr. Berman recommended that he 
engage in verbal psychotherapy and medication for his 
depression.  The veteran was not interested in either.

Treatment records from Ronald F. Martus, Ph.D., dating from 
May to August 1994, show that the veteran was initially seen 
for work-related stress and anxiety that caused intrusive 
thoughts and interrupted his sleep at night.  His condition 
improved and at the last session he and Dr. Martus agreed 
that he would return on an as-needed basis.

A July 1995 statement from David Barsky, M.D., from the Eye 
Clinic of Wyandotte, shows that the veteran was diagnosed 
with controlled bilateral chronic open angle glaucoma and 
with transient ischemic attacks, secondary to hypertension.

E. L. Bruer, M.D., in an October 1995 statement, indicates 
that he had treated the veteran for hypertension since 1965.  
The veteran's medication to control his hypertension was 
changed several times over the years and he subsequently 
developed typical anginal pain during exercise and myocardial 
ischemia.  In January 1990, the veteran's blood pressure was 
146/74.  

Dr. Barsky, in a February 1997 letter, states that the 
veteran was first seen in his office in June 1972 for a 
complete medical eye examination.  He developed an ocular 
hypertension in 1988 and was watched for the development of 
an early glaucoma which was diagnosed in January 1992.  He 
also developed early cataracts in 1986.  

The veteran submitted excerpts from two undisclosed texts.  
One text stated that medication taken for high blood pressure 
had side effects, some of which could impair the brain.  The 
other text, a veterans' organization periodical, dated in 
February 1989, states that service connection for any 
disability resulting from established service-connected 
hypertension can also be service connected on a secondary 
basis.  It also noted that often the side effects of 
medication prescribed for treatment of a service-connected 
disability could result in additional disabilities.

A June 1997 VA examination of the veteran's eyes shows 
diagnoses of decreased vision in both eyes secondary to 
cataracts, left eye corneal scar also decreasing visual 
acuity, blepharitis in both eyes and probable ocular 
hypertension versus glaucoma.  The examiner opined that the 
veteran's decreased vision was not due to systemic 
hypertension or his ocular hypertension.

During his June 1997 VA examination for hypertension, the 
veteran's sitting blood pressure was 158/88, his lying blood 
pressure was 150/86 and his standing blood pressure rate was 
150/80.  There was no clubbing, cyanosis or edema of his 
extremities.  The diagnosis was hypertension.

VA treatment records, dating from April 1995 to December 1998 
show that he was relevantly diagnosed with hypertension and 
glaucoma in June 1995.  A September 1995 progress note shows 
that the veteran's blood pressure reading was 144/74.  It was 
noted that there was a question of eye disease secondary to 
his hypertension and that a compensation claim was pending.  
His blood pressure was again taken during the physical 
examination and it was 144/60.  The impression was controlled 
hypertension and glaucoma.  In April 1996, his blood pressure 
reading was 172/78 and the impressions included hypertension 
and glaucoma.  A July 1996 progress note shows a blood 
pressure reading of 150/62 and the impression was almost 
controlled hypertension and glaucoma.  In October 1996, the 
veteran phoned in his daily blood pressure readings from 
September 27 to October 9, 1996.  The readings show the 
highest systolic reading to be 172 on September 29 and the 
highest diastolic reading to be 76 on October 9th.  His 
phoned in blood pressure readings from November 1 to 13, 
1996, show his highest systolic reading was 184 on November 
10th and his highest diastolic reading was 84 that same day.  
The veteran again phoned in his blood pressure readings from 
January 3 to 9, 1997.  His highest systolic reading at that 
time was 157 on the 8th and his highest diastolic reading was 
69 on the 3rd.  A June 1997 progress note shows that the 
veteran's glaucoma continued to be treated and that he had a 
blood pressure reading of 144/70 initially and 140/62 at the 
time of the physical examination.  The veteran's initial 
blood pressure reading was 156/64 in September 1997, but was 
140/68 during the physical examination.  In March 1998 his 
blood pressure reading was 172/72.  In September 1998, his 
blood pressure reading was initially 162/74, but was 200/100 
during the physical examination.  A December 1998 treatment 
record shows that the veteran's blood pressure was 168/74 and 
160/70 on physical examination.

During his April 1999 personal hearing, the veteran testified 
that Dr. Barsky believed that the narrowing of his arteries 
in the back of his head was causing a lot of his eye 
problems.  He had been on high blood pressure medications 
since 1965.  His treating VA physician had never made any 
association between his hypertension and his cataracts and 
ocular hypertension.  He had cataract surgery to both eyes in 
March and April 1999.  The issue of entitlement to service 
connection for a neuropsychiatric disability was raised 
during the hearing.  

Treatment records from Beaumont Hospital, dated in March and 
May 1999, show that the veteran had cataracts removed from 
his right and left eyes respectively without complication.  

A May 1999 VA cardiovascular examination report indicates 
that the veteran's sitting blood pressure reading was 160/78, 
standing 150/76 and lying down 150/74.  The assessment was 
hypertension under suboptimal control with hypertensive 
cardiovascular disease , mild LVH and arteriosclerotic heart 
disease with status post 2-vessel stent placement.

An August 1999 rating decision granted service connection for 
arteriosclerotic heart disease with status post two-vessel 
stent placement.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Although the veteran has submitted private treatment records 
and VA treatment records show that he has been diagnosed and 
treated for glaucoma, ocular hypertension and cataracts, none 
of those treatment records indicate any opinion as to the 
etiology of these disabilities.  His service medical records 
show no treatment for any of these conditions.  Moreover, the 
June 1997 VA examiner opined that the veteran's cataracts and 
glaucoma were not the result of the veteran's systemic 
hypertension or his ocular hypertension.  The veteran has not 
provided any competent medical opinion that he had any of 
these disabilities during his service or that links his 
current conditions to his service or any incident therein, or 
to his service-connected hypertension.  Although he states 
that Dr. Barsky has told him his eye conditions are secondary 
to his hypertension, there is no such opinion in any of the 
documents submitted from Dr. Barsky.  Further, the veteran 
admitted that his treating VA physician has not linked his 
eye disabilities to his service-connected hypertension.  
While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence does not support service connection for cataracts, 
ocular hypertension or glaucoma.

Likewise, although the veteran was treated for depression and 
anxiety in 1994, there is no competent medical opinion 
linking his psychiatric disability to his service or to his 
service-connected hypertension or heart disease.  In this 
respect, the Board notes that Dr. Berman compared the veteran 
to a type A cardiac personality; however, the Board does not 
find that this is an opinion that the veteran's depressive 
condition was a result of his service-connected hypertension 
or heart disease.  More probative, are the subsequent 
psychotherapy treatment records from Dr. Martus, which 
indicate the veteran had stress and was anxious predominantly 
about work-related issues.  Again, the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
the preponderance of the evidence does not support service 
connection for a neuropsychiatric condition.

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the pendency of the veteran's appeal, VA also 
promulgated new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  As 
noted above, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, the 
Court has held that the effective date rule, 38 U.S.C.A. § 
5110(g), prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also, McCay v. Brown, 9 Vet. App. 183, 187 
(1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  See also, VAOPGCPREC 3-2000.

The Board notes that, in its July 1999 and February 2001 
supplemental statements of the case, the RO considered both 
the previous and the amended versions of the rating criteria.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  A review of the pertinent diagnostic 
code in this case finds no appreciable or applicable 
differences between the previous version of the rating 
schedule and the revised version, such that neither is more 
favorable to the veteran.

Under Code 7101, a 10 percent rating is assigned when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  Also, under the amended 
regulations, a 10 percent rating is assigned where the 
systolic pressure is predominantly 160 or more.  38 C.F.R. § 
4.104, Code 7101, Note 2 (in effect prior to January 12, 
1998); 38 C.F.R. § 4.104, Code 7101 (2000).

Under the previous version of the regulations, a 20 percent 
rating is assigned when diastolic pressure is predominantly 
110 or more with definite symptoms.  38 C.F.R. § 4.104 (in 
effect prior to January 12, 1998).  Under the amended version 
of the regulations, a 20 percent rating requires a diastolic 
pressure of 110 or more; or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104 (2000).

The preponderance of the evidence of record shows that the 
veteran's diastolic blood pressure readings have been under 
100 except on one occasion in June 1997 and adequately 
controlled with medication.  Although the May 1999 VA 
examiner notes that the veteran's hypertension was under 
suboptimal control, the evidence shows only one time, in June 
1997, when his systolic pressure reached 200 and another when 
it reached 184, otherwise it has been predominantly less than 
180.  Thus, the disability picture does not more nearly 
approximate the criteria for a 20 percent rating.  38 C.F.R. 
§ 4.7.

In summary, the Board finds that the evidence does not 
support a rating in excess of 10 percent for hypertension.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, 
Code 7101 (2000); 38 C.F.R. § 4.104, Code 7101 (1997).



ORDER

Service connection for cataracts is denied.

Service connection for ocular hypertension or glaucoma is 
denied.

Service connection for a neuropsychiatric condition is 
denied.

An increased evaluation for hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

